EXAMINER'S COMMENT

	The objection to certain claims as substantial duplicates is withdrawn in light of amendment of the claims and applicants remarks.

Reasons for Allowance
	The claimed CAR molecules are not taught or rendered obvious by the relevant prior art as the recited SEQ ID NOs are not found in the prior art.  The closest art is WO 2017/096120 and US patent 10,913,796 (published as US 2018/0371085), which disclose and claim (as antibodies) molecules comprising some of the instantly claimed SEQ ID NOs. These documents have the same inventive entity as the instant application, and are not valid prior art because of the earlier priority date of the instant application. The instantly claimed CAR molecules are not deemed to represent a double patenting situation with the claimed antibodies of the ‘796 patent, which does not claim CAR molecules or any such similar molecules having the instantly claimed transmembrane and intracellular domains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633